DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1—8, 10 – 20 and 22 - 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 -8, 10 - 15 are drawn to an apparatus. 
	Claims 16 -20 and 22 - 24 are drawn to a method.
	Claim 25 is drawn to a non-transitory computer readable medium.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 – 8 and 10 - 15 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
1. (Currently amended) A computer device configured to provide a computer implemented game comprising a plurality of different single player levels, some but not all of the single player levels of the computer implemented game providing a contribution to a group goal when played, the computer device comprising: 
a display configured to display game elements of a first instance of a first single player level of [[a]] the computer implemented game the first single player level of the computer implemented game providing a contribution to the group goal when played; 
a user interface configured to detect user input when a first user engages with one or more game elements in a move of the first instance of the first single player level; 
a receiver configured to receive game data for one or more other users, the game data being associated with individual game play of the one or more other users each playing a respective different instance of the respective first single player level, providing a contribution to the group goal, of the computer implemented game; and 
at least one processor configured to: 
a) in response to user input received via the user interface engaging with one or more game elements in a move of the first instance of the first single player level, determine a first contribution to the group goal from game data associated with the move; 
b) determine, based on the received game data, a second contribution to the group goal by the one or more other users from a respective move, corresponding to the move made by the first user, in each respective different instance of the first single player level; and 
repeat steps a) and b) in response to user input received via the user interface engaging with one or more game elements in a next move of the first instance of the first single player level until one or more level conditions are satisfied, 
wherein: 
the at least one processor is configured to determine based on the first and second contributions of one or more moves in each respective different instance of the first single player level if the group goal is satisfied, 
when that group goal is not satisfied, the at least one processor is configured to cause the display to display information indicating a second single player level of the plurality of levels which when played provides a contribution to the group goal, there being at least one third single player level of the plurality of levels between the first and second single player levels, the at least one third single player level not providing a contribution to the group goal when played, and 
the at least one processor unlocking the second single player level when the at least one processor has determined the at least one third single player level has been completed.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity 
More specifically, under this grouping, the italicized limitations represent managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, the italicized limitations are directed towards the determination, according to the rules of a game, if a group goal is accomplished or satisfied based upon the game interactions/inputs representing multiple players making game moves, wherein the game moves in a level of the game represent each player’s contributions to the fulfillment of a group goal. This represents the managing of player behavior or interactions between people including social activities such as facilitated rules for gameplay
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a device, a user interface, a receiver and a processor.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a device, a user interface, a receiver and a processor. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Kovacs (US 2006/0046849 A1) establishes that these additional elements are generic: [0011] In one embodiment, in addition to the conventional features of a gaming device, such as a cabinet, at least one display device connected to a processor and at least one input device connected to the processor, the gaming device of one embodiment of the present invention includes at least one signal receiver connected to the processor. The signal receiver is adapted to receive wireless signals from a remote control unit, convert the received wireless signal into electronic signals and communicate the electronic signals to the gaming device processor. The gaming device processor interprets the received signal and performs or controls at least one game related or other suitable function accordingly. For example, the player may place a wager in a primary game by sending a signal from the remote control unit to the gaming device, rather than pressing a wager button on the gaming device. (Kovacs 0011)
Amron (US 2014/0055231 A1) establishes that these additional elements are generic:  [0036] Interaction between credential management server 14 and electronic display devices 12A-12E is facilitated via a suitable network communication link as, for example, an internet link, established between network interface 16 and a corresponding interfaces and transceiver (not shown) within each respective electronic display device. In the latter regard, it should be emphasized that a credential management system constructed in accordance with the teachings of the present invention may be readily adapted to support a wide variety of electronic display devices. By way of illustrative example, and with continued reference to FIG. 1, display device 12A may be configured as a conventional smartphone device characterized by a processor, a memory containing operating software as well as executable software applications, a GPS receiver, a display, an alphanumeric input and/or touchscreen, and a wireless transceiver for interacting with the base station of a cellular network to set up a link 32 over which an internet connection to network interface 16 of administration server 14. Display device 12B, on the other hand, may be configured as a computer tablet device supported by a cellular carrier and equipped with the same generic components as a smartphone. (Amron 0036)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
The Examiner notes that the Remarks and claim amendments have overcome the rejection of the claims under 35 U.S.C 103.  
Applicant's arguments filed 9/21/22 with respect to the rejection of the claims under 35 U.S.C 101 have been fully considered but they are not persuasive.
The Applicant argues “Therefore Claim 1 is not "directed to" a judicial exception, and thus is patent eligible. Amended Claim 1 recites a practical application because, as discussed in MPEP 2106.05(a), amended Claim 1 provides an improvement to computer functionality (see MPEP 2106.05(a), I. IMPROVEMENTS TO COMPUTER FUNCTIONALITY). The improvement in computer functionality is provided because in Claim 1 there is provided a plurality of different single player levels, some but not all of the single player levels of the computer implemented game providing a contribution to a group goal when played. Among other things, this provides a solution to a technical challenge by enabling the retaining of casual gameplay where a user is able to play a game as and when they like while at the same time having an aspect which involves interaction with one or more other players. These challenges are described in the specification in the context of casual computer implemented games, and which was not previously providable in a computer system in the claimed manner. In one example embodiment, a player may play a casual game which has a number of different levels. Some levels are associated with achieving a group goal (that is when played contribute to the group goal) and the playing of some levels do not contribute to the group goal.” (Remarks page 21).  The Examiner respectfully disagrees and reasons that the “retaining of casual gameplay where a user is able to play a game as and when they like while at the same time having an aspect which involves interaction with one or more other players is not evidence of a practical application.  The Examiner fails to see evidence that the claims provide a practical application such as the Applicant’s alleged improvement to computer functionality.  At best the retention of casual gameplay and enabling interaction between players amounts to variations of constructing a more entertaining game by means of game rules and enabling multiple players to engage in playing the game by means of variations of game rules.  The Examiner notes the following that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715
10/20/2022
/James S. McClellan/Primary Examiner, Art Unit 3715